 

Exhibit 10.5

 

LEGALGURU RESTRUCTURING

BINDING TERM SHEET

May 10, 2013

 



LegalGuru LegalGuru, LLC NETE Net Element International, Inc., formerly Net
Element, Inc. Present Equity of LegalGuru

NETE - 70% common interest

Lobos Advisors (Curtis Wolfe) - 30% common interest

NETE Investment $861,000 Goal Maximize NETE’s ability to recover the NETE
investment while allowing LegalGuru to secure third party investment funds
Restructuring Steps

STEP 1: Subject to conditions precedent set forth below under caption "Timing
and Binding Effect," both Parties will sign this Term Sheet.

STEP 2: Curtis Wolfe will solicit an investment term sheet(s) for investment in
LegalGuru.

STEP 3: LegalGuru will close on investment round. Concurrently with and subject
to closing and funding to LegalGuru of a suitable 3rd party investment round
(minimum $500,000; provided, however, that NETE may waive in writing such
minimum requirement) pursuant to a bona fide term sheet described in STEP 2 (the
"Closing"), parties will convert of NETE’s 70% common interest (70,000,000
membership units) in LegalGuru into the Series A Convertible, Preferred Interest
with the principal amount/liquidation preference of $861,000. Such Preferred
Interest shall (i) have no voting rights except as provided in the last sentence
of this paragraph and except with respect to approval of any liquidation event,
any bankruptcy, any dissolution and winding up and liquidation, any merger,
consolidation or sale of all or substantially all of LegalGuru's assets or
business; (ii) be ranked senior to any common equity (whenever issued) of
LegalGuru; and (iii) shall be convertible into common interest in LegalGuru as
set forth below. LegalGuru shall not issue any other preferred equity without
NETE's prior written consent. The existing First Amended and Restated Limited
Liability Company Agreement of LegalGuru, LLC will be amended and restated to
reflect such provisions.

Fund Raising: Curtis Wolfe will be responsible for raising investment capital
for the ongoing operations of LegalGuru (“Fund Raising”) within 90 days from the
date of this Term Sheet and close on the investment round within a reasonable
period of time thereafter. Series A Interest: NETE’s Series A Convertible
Preferred interest will be:  (i) at LegalGuru's option, redeemable in full (at
any time until the date of conversion notice from NETE) for $861,000; and (ii)
at NETE's option (at any time until redeemed in full) convertible into the
common interest  membership units in LegalGuru as follows:





  Fund Raise Amount:   Percentage of NETE Common Equity Interest:       Less
than $500,000 if NETE waives $500,000 minimum raise requirement   Percentage of
all common equity in LegalGuru post-money (i.e., not dilatable by the amount of
such fund raise) to be negotiated depending on the fund raise amount      
$500,000 to $999,999.99   49% of all common equity in LegalGuru post-money
(i.e., not dilatable by the amount of such fund raise)     $1,000,000 to
$1,999,999   25% of all common equity in LegalGuru post-money (i.e., not
dilatable by the amount of such fund raise)       $2,000,000 or more   12.5% of
all common equity in LegalGuru post-money (i.e., not dilatable by the amount of
such fund raise)         Provided, however, that any future 3rd party fund
raises received by LegalGuru will dilute all holders of common equity in
LegalGuru pro rata



 

 

 

 

30-Day Option During the period of thirty (30) days from the date this Term
Sheet becomes binding, LegalGuru will have the option to redeem all (but not
less than all) of NETE’s 70% common interest (70,000,000 membership units) in
LegalGuru for $500,000. Studio At the Closing, NETE will transfer to LegalGuru
such studio related equipment, lighting, cameras, back grounds, computers and
hard drives, each as listed on Exhibit A hereto.  LegalGuru can use the Studio
space for its operations as long as NETE or EnerFund occupies the current space
at 1450 South Miami Avenue, Miami, Florida. IP At the Closing, NETE will assign
to LegalGuru all right, title and interest to all intellectual property directly
related to the LegalGuru platform, including all guru related domain names, each
as listed on Exhibit B hereto.   Separation Agreement and General Release
Concurrently with the execution and delivery of this Term Sheet, Curtis Wolfe
and Lobos Advisors shall execute and delivering to NETE the Separation Agreement
and General Release attached hereto as Exhibit C (the "Release").  The Release
shall contain full and complete release by Curtis Wolfe and Lobos Advisors and
their respective affiliates in favor of NETE and its affiliates, directors,
officers, employees, advisors and agents in exchange for (i) entering into this
Term Sheet, (ii) issuance to Curtis Wolfe, after this Term Sheet becomes binding
and effective (as set forth below under caption "Timing and Binding Effect") and
after and subject to obtaining NETE's stockholders approval at the 2013 annual
meeting of stockholders (to comply with Nasdaq rules), of Seventy-Five Thousand
(75,000) unregistered shares of NETE common stock (Curtis Wolfe understands and
acknowledges that any dispositions of such shares of stock will be subject to
Rule 144 under the Securities Act of 1933), (iii) subject to this Term Sheet
becoming binding and effective (as set forth below under caption "Timing and
Binding Effect"), as soon as permissible under the applicable laws and
regulations, including, without limitation, Rules 144 and 145 under the
Securities Act of 1933, causing the removal of the restrictive legends from the
shares of NETE common stock that are held by Curtis Wolfe as of the date hereof
and (iv) if (a) NETE files any new registration statements for its common stock
on Forms S-1 or S-3, (ii) at the time of such filing Curtis Wolfe continues
owning (1) any of the shares of NETE common stock that are held by Curtis Wolfe
as of the date hereof and (2) any of the newly-issued Seventy-Five Thousand
(75,000) shares of NETE common stock (the shared in items (1) and (2) are
referred to collectively as the "Subject Shares") and (iii) the Subject Shares
are still subject to the restrictions under Rules 144 or 145 under the
Securities Act of 1933 at the time NETE files any such new registration
statements for its common stock on Forms S-1 or S-3, then Curtis Wolfe will have
the right to request a piggy-back registration of the Subject Shares on the
customary terms and conditions; in each case, subject to the terms and
conditions set forth in the Release. Timing and Binding Effect This Term Sheet
shall become binding and go into effect subject to (i) Curtis Wolfe and Lobos
Advisors duly executing and delivering to NETE the Release and (ii) the
revocation period set forth in the Release expires without the Release being
revoked. Termination of Amended and Restated Guru Joint Venture Agreement The
Amended and Restated Guru Joint Venture Agreement, dated as of December 31, 2011
(as such agreement may be amended, restated or modified through the date hereof,
the "JV Agreement"), is hereby terminated and shall have no further force
effective immediately upon this Term Sheet becoming binding (as set forth
above).   For avoidance of doubt, upon such termination, any and all conversion
rights, whether contained in the JV Agreement or any other agreements or
documents to which Curtis Wolfe or LegaGuru are parties, of any interest into
stock of Net Element, Inc. or its successors is terminated upon this Term Sheet
becoming binding (as set forth above).  After such termination, Curtis Wolfe
will not have any rights to any stock of NETE other than as described in the
item (ii) of the paragraph captioned "Separation Agreement and General Release."

 

[Signatures are on next page.]

 

2

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Term Sheet on the date
and year first above-written.

 

NET ELEMENT INTERNATIONAL, INC.   LEGALGURU, LLC       By:   /s/ Dmitry Kozko  
By; /s/ Curtis Wolfe Name: Dmitry Kozko   Name:  Curtis Wolfe Title:  President
  Title:  CEO           /s/ Curtis Wolfe     Curtis Wolfe, personally

 

3

 

 

Exhibit A

 

List of Equipment

 

[Curtis to provide - subject to D. Kozko review and approval]

 

none

 

4

 

 

Exhibit B

 

List of IP Directly Related to LegalGuru

 

[Curtis to provide - subject to D. Kozko review and approval]

 

5

 

 

Exhibit C

 

Separation Agreement and General Release

 

[Attached hereto]

 

6

 

 

SETTLEMENT, Separation Agreement and General Release

 

May 10, 2013

Curtis Wolfe

3042 Orange Street

Miami, FL 33133

lobosgp@bellsouth.net

 

Dear Curtis:

 

This Settlement, Separation Agreement and General Release (this "Agreement"),
upon your signature, will constitute the entire agreement by and between you and
Net Element International, Inc., a Delaware corporation and successor by merger
to Net Element, Inc. (the "Company"), on the terms of your separation from
employment with the Company. For all purposes in this Agreement, the Company
shall also include its affiliates, subsidiaries, parents, and their respective
present and former shareholders, officers, directors, members, employees,
representatives and agents.

 

Termination of Employment. You acknowledge that your services to the Company are
no longer required and that your employment terminated effective February 15,
2013 (the "Termination Date").

 

Settlement.

 

(a)           In consideration of your acceptance of this Agreement, and in full
satisfaction of any and all claims by you, your affiliates, Lobos Advisors, LLC
and its affiliates and Legal Guru, LLC, a Florida limited liability company, and
its affiliates (other than the Company), with respect to or against the Company
or its affiliates and subsidiaries, including, without limitation, for any and
all owed salary and benefits through the Termination Date, the Company shall,
after (i) you execute and deliver this Agreement and that certain Legal Guru
Restructuring Binding Term Sheet, dated May __, 2013, by and among you, the
Company and LegalGuru, LLC (the "Term Sheet") and (ii) the expiration of the
seven (7) day revocation period set forth paragraph 12 below:

 

(1)execute and deliver the Term Sheet;

 

(2)           after and subject to obtaining the Company's stockholders approval
at the 2013 annual meeting of stockholders (to comply with Nasdaq rules), issue
to you Seventy-Five Thousand (75,000) unregistered shares of the Company's
common stock (you understand and acknowledge that any dispositions of such
shares of stock will be subject to Rule 144 under the Securities Act of 1933);

 

(2)as soon as permissible under the applicable laws and regulations, including,
without limitation, Rules 144 and 145 under the Securities Act of 1933, cause to
remove the restrictive legends from the shares of the Company's common stock
that are held by you as of the date hereof; and

 

Page 1 of 7

 

 

(3)if (i) the Company files any new registration statements for its common stock
on Forms S-1 or S-3, (ii) at the time of such filing you continue owning (1) any
of the shares of the Company's common stock that are held by you as of the date
hereof and (2) any of the newly-issued Seventy-Five Thousand (75,000) shares of
NETE common stock (the shared in items (1) and (2) are referred to collectively
as the "Subject Shares") and (iii) the Subject Shares are still subject to the
restrictions under Rules 144 or 145 under the Securities Act of 1933 at the time
the Company files any such new registration statements for its common stock on
Forms S-1 or S-3, then you will have the right to request a piggy-back
registration of the Subject Shares on the customary terms and conditions.

 

You acknowledge that the Settlement Amount represents more than you would
otherwise be entitled to receive either under law or under the Company policy.
You acknowledge and agree that the Settlement Amount constitutes good and
sufficient consideration for this Agreement.

 

(b)          The Company will issue a W-2 form at the appropriate time for
payment. You will receive a separate written notice, known as COBRA notice,
regarding your ability to continue at your expense your health and dental
coverage under the Company's group plans.

 

(c)          You represent that none of you, your affiliates, Lobos Advisors,
LLC and its affiliates or Legal Guru, LLC and its affiliates (other than the
Company), will make any claim for any other amounts of money, additional wages
(including overtime), paid time off, bonuses, and other benefits and
compensation to which you, your affiliates, Lobos Advisors, LLC and its
affiliates or Legal Guru, LLC and its affiliates (other than the Company) were
or may have been entitled by virtue of your employment or any other association
with the Company or termination thereof except for those expressly described in
this Agreement. You will not receive the payments described in this paragraph 2
if you (i) do not sign this Agreement, (ii) rescind this Agreement after signing
it, or (iii) violate any of the terms and conditions set forth in this
Agreement.

 

General Releases.

 

(b)           In exchange for the consideration set forth in paragraph 2 above,
each of you and each of your affiliates, Lobos Advisors, LLC and its affiliates
or Legal Guru, LLC and its affiliates (other than the Company) (collectively,
the “Releasing Parties”), agree unconditionally to waive, release, forever
discharge, covenant not to sue with respect to, and to hold each of the Company,
and its affiliates, subsidiaries, parents, present and former shareholders,
partners, members, managers, officers, directors, employees, representatives,
attorneys and agents (each, a “Released Party” and, collectively, the “Released
Parties”) harmless against, the assertion of each and every action, claim,
right, or demand of any kind or nature, known or unknown, in law or equity,
contract or tort and however originating or existing which you have or may have
against any of the Released Parties, including, without limitation, with respect
to your employment or the termination of your employment, with respect to
LegalGuru, LLC and any agreements and documents pertaining to it (other as set
forth in the Term Sheet), with respect to any funding obligations to LegaGuru,
LLC, and otherwise. This includes, without limitation, all claims made to the
Company by you any and all claims, rights, actions, liabilities or demands of
whatsoever nature which might be raised pursuant to any constitution, law,
regulation, ordinance, statute, or common law theory or other authority, whether
in tort, contract, equity or otherwise, including, but not limited to, Title VII
of the Civil Rights Act of 1964, as amended, 42 U.S.C. Section 1981, the
Employee Retirement Income Security Act of 1974, as amended, the Family and
Medical Leave Act, the Americans with Disabilities Act of 1990, Fair Labor
Standards Act, the Florida Civil Rights Act, the Florida Whistle-Blower's Act,
Fla. Stat. Section 440.205, the Age Discrimination in Employment Act, the Older
Worker Benefit Protection Act, the National Labor Relations Act, the Fair Credit
Reporting Act, the Immigration Reform Control Act, Executive Order 11246; the
Occupational Safety and Health Act, the Equal Pay Act, the Uniformed Services
Employment and Reemployment Rights Act, the Worker Adjustment and Retraining
Notification Act, the Employee Polygraph Protection Act, the United States
Constitution, the Florida Constitution, any state or federal
anti-discrimination, consumer protection and/or trade practices act, and any
local laws, including any local ordinances, together with any expenses, costs
and attorney's fees which might be raised pursuant to the above stated laws. You
expressly intend this release to reach to the maximum extent provided by law.

 

Page 2 of 7

 

 

(c)           In consideration of your acceptance of this Agreement and the
covenants set forth in Section 3(a) above, each of the Company, its directors
and officers agree unconditionally to waive, release, forever discharge,
covenant not to sue with respect to, and to hold each of the Releasing Parties
harmless against, the assertion of each and every action, claim, right, or
demand of any kind or nature, known or unknown, in law or equity, contract or
tort and however originating or existing which the Company now has or may have
against any of the Releasing Parties. The covenants and releases set forth in
this paragraph 3(b) shall not apply to any obligations of the Releasing Parties
hereunder, under the Term Sheet and under any future documents that the parties
may enter into.

 

(d)           On or after December 31, 2013, (i) you shall have the right to
terminate, by a written notice to the Company, the covenants and releases set
forth in paragraph 3(a) above and (ii) the Company shall have the right to
terminate, by a written notice to you, the covenants and releases set forth in
paragraph 3(b) above if and only if, in each case, the Company fails to issue to
you Seventy-Five Thousand (75,000) unregistered shares of the Company's common
stock prior to December 31, 2013. Any such termination shall not affect the
force and effect of the Term Sheet and of all other provisions of this
Agreement.

 

Legal Proceedings. You, individually and on behalf of each of the Releasing
Parties, warrant that neither you nor any of the Releasing Parties have filed
any legal proceeding, whether in court or with an administrative agency, nor you
or any of the Releasing Parties have made any assignment to anyone of any claims
against any of the Released Parties. This Agreement is intended to be a full and
complete release of all claims against each Released Party. If you or any of the
Releasing Parties nevertheless initiate a lawsuit against any of the Released
Parties in violation of this Agreement and receive monies therefrom, the Company
shall be entitled to a set off in the amounts you have received or are entitled
to receive under this Agreement.

 

Prospective Employers. The parties agree that any prospective employers who
contact the Company for a reference will be advised of your dates of employment,
your job title and rate of pay. You agree that you will advise prospective
employers to contact Katie Kezua on kkezua@netelement.com and/or +1-305-507-8808
for any reference.

 

Non-Admission. The parties further acknowledge that nothing in this Agreement
constitutes an admission by the parties of any improper or unlawful act(s) or of
any (a) violation of any statute, regulation, or other provision of statutory,
regulatory, or common law, (b) breach of contract, or (c) commission of any
tort. The parties forever waive all rights to assert that this Agreement was the
result of a mistake in law or in facts.

 

Page 3 of 7

 

 

Non-Disparagement; Confidentiality.

 

(e)           From the time of your execution of this Agreement, (i) you and
your affiliates agree to refrain from making any negative or disparaging
comments about any of the Released Parties to anyone and (ii) the Company and
its directors and officers agrees to refrain from making any negative or
disparaging comments about you to anyone.

 

(f)           From the time of your execution of this Agreement, the Company, on
the one hand, and you or anyone else acting on your behalf, on the other hand,
shall not disclose, either directly or indirectly, any information whatsoever
regarding any of the terms of, or the existence of this Agreement, or the fact
that the Company is paying any Settlement Amount to you, or the amount of said
payment. This confidentiality provision shall not apply to any disclosure of
this Agreement by (i) the Company to its representatives and advisors on a need
to know basis and (ii) you to your attorneys, accountant, or other bona fide tax
adviser, or any bona fide financial planner you have employed, but you shall
inform each of them of the confidentiality of this Agreement, and they shall be
similarly bound.

 

Information. By signing this Agreement, you acknowledge and agree that you have
had access in your employment with the Company to confidential and proprietary
information, and further acknowledge and agree that the release or disclosure of
any confidential or proprietary information will cause the Company or any other
Released Party irreparable injury. By signing this Agreement, you acknowledge
that you have not directly or indirectly used or disclosed, and agree that you
will not at any time directly or indirectly use or disclose, to any other entity
or person, directly or indirectly, any confidential or proprietary information
of the Company or any other Released Party. For purposes of this Agreement, the
term "confidential or proprietary information" shall include, but not be limited
to, strategies, analyses, forecasts, formulas, drawings, photographs, reports,
records, computer software (whether or not owned by, or designed for, the
Company or its affiliates), other operating systems, applications, program
listings, flow charts, manuals, documentation, data, databases, specifications,
technology, inventions, new developments and methods, improvements, techniques,
trade secrets, devices, products, methods, know-how, processes, financial data,
executive information, regulatory matters, personnel matters, accounting and
business methods, customer lists and information pertaining to customer or
client lists, donor lists, contact lists, and information about the personal or
business affairs of the Company or any other Released Party. However, you may
disclose Confidential Information only to the extent you are required to
disclose such Confidential Information by law.

 

Return of Property. As of the Termination Date, you shall return all documents
and materials that were in your possession or control relating to the business
of, or the services provided by, the Company or its affiliates. By signing this
Agreement, you acknowledge and agree that all documents and materials relating
to the business of, or the services provided by, the Company or its affiliates
are the sole property of the Company or its affiliates. By signing this
Agreement, you further agree and represent that you have returned and/or shall
return by the Termination Date to the Company all of its property, including but
not limited to, all customer records and other documents and materials, whether
on computer disc, hard drive or other form, and all copies thereof, within your
possession or control, which in any manner relate to the business of or the
duties and services you performed.

 

Page 4 of 7

 

 

Remedies. You agree that any breach by you of any of the provisions of
paragraphs 7, 8 or 9 of this Agreement will cause irreparable harm to the
Company or its affiliates that could not be made whole by monetary damages and
that, in the event of such a breach, you will waive the defense in any action
for specific performance that a remedy at law would be adequate, and the Company
or its affiliates will be entitled to specifically enforce the terms and
provisions of paragraphs 7, 8 or 9 of this Agreement without the necessity of
proving actual damages or posting any bond or providing prior notice, in
addition to any other remedy to which the Company or its affiliates may be
entitled at law or in equity. In addition, in the event of any breach by you of
any of the provisions of paragraphs 7, 8 or 9 of this Agreement, you shall repay
the Settlement Amount set forth in paragraph 2.

 

Notice of Right to Consult Attorney and Twenty-One (21) Day Consideration
Period. By signing this Agreement, you agree and certify that (i) you have
carefully read and fully understand all of the provisions of this Agreement,
(ii) you understand and agree that you are and have been allowed a reasonable
period of time (up to 21 days) from receipt of this Agreement to consider the
terms hereof before signing it; (ii) you have been encouraged and you are
advised in writing, by this Agreement, to consider the terms of this Agreement
and consult with an attorney of your choice before signing this Agreement and
you have done so, or chosen not to do so of your own accord; and (iii) you agree
to the terms of this Agreement knowingly, voluntarily, and without intimidation,
coercion, or pressure, and intend to be legally bound by this Agreement.

 

Revocation Period. You may revoke this Agreement within the seven (7) day period
following its execution by you. Any revocation must be submitted, in writing, to
Katie Kezua on kkezua@netelement.com and must state, “I hereby revoke my
acceptance of my Agreement.” If the last day of either revocation period is a
Saturday, Sunday or legal holiday recognized by the State of Florida, then such
revocation period shall not expire until the next following day which is not a
Saturday, Sunday or legal holiday. You acknowledge and agree that the general
release in this Agreement includes a WAIVER OF ALL RIGHTS AND CLAIMS you may
have under the Age Discrimination in Employment Act of 1967 (29 U.S.C. §621 et
seq.), as amended by the Older Workers’ Benefit Protection Act, and that this
waiver is knowing and voluntary. You further acknowledge that you have been
advised in writing by this Agreement that you have a maximum of seven (7) days
following the execution of this Agreement to revoke this Agreement and that this
Agreement shall not become effective until the revocation period has expired.

 

Expiration of Offer. The offer contained in this Agreement shall expire at 5:00
p.m. on the twenty-second (22nd) day after you receive it, not counting the date
of receipt. If the Company has not received a signed original of this Agreement
from you by that time, this offer will be automatically revoked.

 

Entire Agreement; Modifications. This Agreement constitutes the entire agreement
and understanding between the parties with respect to the subject matter hereof
and all prior negotiations regarding any wages or compensation are merged into
this Agreement. This Agreement may not be modified except as may be set forth in
writing and executed by the parties hereto. The parties acknowledge that there
are no other promises, agreements, condition, undertakings, warranties, or
representation, oral or written, express or implied, between them other than as
set forth herein.

 

Page 5 of 7

 

 

Governing Law and Venue. This Agreement shall be construed, enforced and
interpreted in accordance with the laws of the State of Florida and venue for
any action to enforce or construe the Agreement shall be in Miami-Dade County,
Florida. Should any action be brought regarding the enforceability of the
Agreement, the prevailing party shall be entitled to recover its reasonable
attorney's fees and costs, including any fees and costs of appeal.

 

Enforceability. If one or more paragraph(s) of this Agreement shall be ruled
unenforceable, the Company may elect to enforce the remainder of the Agreement.
This Agreement may be executed in two or more counterparts, each of which will
take effect as an original and all of which shall evidence one and the same
agreement.

 

Counterparts. This Agreement may be executed and delivered (including by
facsimile transmission) in one or more counterparts, and by the different
parties hereto in separate counterparts, each of which when executed and
delivered shall be deemed to be an original but all of which taken together
shall constitute one and the same agreement. Copies of executed counterparts
transmitted by telecopy or other electronic transmission service shall be
considered original executed counterparts.

 

After you have reviewed this Agreement and obtained whatever advice and counsel
you consider appropriate regarding it, please evidence your agreement to the
provisions set forth in this Agreement by dating and signing this Agreement in
the presence of a witness. The witness should also date and sign in the spaces
provided for the witness. You should keep a copy of this Agreement for your
records.

 

[Signatures are on next page.]

 

Page 6 of 7

 

 

NET ELEMENT INTERNATIONAL, INC.

 

By:     Name:  Dmitry Kozko   Title: President  

 

ACKNOWLEDGMENT AND SIGNATURE

 

By signing below, I acknowledge and agree that I have read this Settlement,
Separation Agreement and General Release carefully. I understand all of its
terms. In signing this Settlement, Separation Agreement and General Release I
have not relied on any statements or explanations except as specifically set
forth in this Settlement, Separation Agreement and General Release. I have had
adequate time to consider whether to sign this Settlement, Separation Agreement
and General Release and am voluntarily and knowingly releasing my claims against
the Released Parties (as defined in paragraph 3 of this Settlement, Separation
Agreement and General Release) as set forth herein. I intend this Settlement,
Separation Agreement and General Release to be legally binding.

Date I received this Separation Agreement and General Release: May 10, 2013.

 

Accepted this 10th day of May, 2013.

 

Employee:       Curtis Wolfe, individually and on behalf of each of  his
affiliates, Lobos Advisors, LLC and its affiliates and Legal Guru, LLC and its
affiliates (other than the Company)  

 



Witness:           (Print Name):           Date:    



 

 



Page 7 of 7

 